—Order, Supreme Court, New York County (Robert White, J.), entered January 12, 1990, which, inter alia, granted defendants partial summary judgment dismissing plaintiff’s fifth cause of action for damages for slander, and order of the same Court, entered April 2, 1990, which denied renewal and/or reargument of the previous order, are both unanimously affirmed, with one bill of $250 costs and disbursements of these appeals.
*317Plaintiff alleges that defendant Abelson defamed him in front of a third person by stating that he would initiate an investigation concerning plaintiff’s murder of his mother. The IAS court properly dismissed this cause of action since plaintiff was unable to prove that the statement was published. (See, Memory Gardens v D’Amico, 91 AD2d 1159.)
On his motion for renewal and/or reargument plaintiff provided the name of an individual who allegedly heard the slanderous statement, as well as excerpts of a tape recording. As there is no valid reason why the identity of this individual (who submitted an affidavit denying that he heard the statement) was not discovered and provided to the court in opposition to the summary judgment motion, or why the tape was not submitted earlier, renewal was properly denied (see, Foley v Roche, 68 AD2d 558). Concur—Murphy, P. J., Carro, Asch and Rubin, JJ.